Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inobe US20170196108A1.

Regarding claim 1, Inobe discloses a display device (fig. 4) comprising:
a display panel (22); and
a frame (103) disposed along an outer edge (see fig. 5) of the display panel (22),
wherein the frame (103) has a first inclined face (133a), of which a normal direction points to a rear face side (see fig. 4) of the display panel (22), at a position facing an end face (right end of 22) of the display panel (22)(see fig. 4).
Regarding claim 3, Inobe the display device according to claim 1, wherein the first inclined face (133a) is planar (see fig. 4).
Regarding claim 4, Inobe the display device according to claim 1, wherein the first inclined face (133a) is formed as a recessed portion (132) in the frame (103)(see fig. 4).
Regarding claim 5, Inobe the display device according to claim 4, wherein an end portion (top portion 133a) of the first inclined face (133a) at a front face side of the display panel (22) is located (see fig. 4) further toward the front face side (top surface 22) than the display panel (22), and a position of the end portion (top portion 133a) of the first inclined face (133a) is near a position (see fig. 4) of the display panel (22) in a front-rear direction of the display panel (22).
Regarding claim 6, Inobe the display device according to claim 1,
wherein the first inclined face (133a) is formed as a protruding portion (see fig. 4) on the frame (103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inobe US20170196108A1.
            Regarding claim 2, Inobe teaches the display device according to claim 1, however Figure 4 of Inobe does not explicitly disclose wherein the first inclined face is curved.
            Figure 3 of Inobe teaches wherein the first inclined face (33’) is curved (see fig. 3) for the purposes of curing the adhesive reliably and enabling the display unit to have a narrow picture-frame ([0015], [0038]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Figure 4 of Inobe to incorporate the inclined face structure as taught by Figure 3 of Inobe for the purposes of curing the adhesive reliably and enabling the display unit to have a narrow picture-frame ([0015], [0038]).
Regarding claim 11, Inobe teaches the display device according to claim 1, however does not explicitly disclose wherein a surface of the first inclined face is black.
Inobe teaches a surface of the first inclined face (25) is black ([0024]) for the purpose of improving the appearance and reducing the transparency to UV, or blocks UV completely. ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined surface of Inobe to incorporate a black printing as taught by Inobe for the purpose of to improving the appearance and reducing the transparency to UV, or blocks UV completely ([0024]).
 
Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inobe US20170196108A1 in view of Ishinagakawa JP2011107442A
Regarding claim 7, Inobe teaches the display device according to claim 1, however does not explicitly disclose wherein the frame further has a second inclined face, of which a normal direction points to the first inclined face, at a position away from the end face of the display panel at the rear face side of the display panel.
Ishinagakawa teaches wherein the frame (MFR) further has a second inclined face (20), of which a normal direction points (see fig. 3) to the first inclined face (recessed face of MFR), at a position away from the end face (right end OS) of the display panel (OS) at the rear face side of the display panel (OS)(see fig. 3) for the purposes of suppressing the generation of bright lines in the outer periphery of the light emitting display area of the liquid crystal display panel while realizing a thinning and narrowing of the frame ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Figure 4 of Inobe to incorporate the inclined face structure as taught by Ishinagakawa for the purposes of suppressing the generation of bright lines in the outer periphery of the light emitting display area of the liquid crystal display panel while realizing a thinning and narrowing of the frame ([0011]).
Regarding claim 8, Inobe and Ishinagakawa teach the display device according to claim 7, Ishinagakawa further teaches wherein the second inclined (20) face is curved (see fig. 5).
Regarding claim 9, Inobe and Ishinagakawa teach the display device according to claim 7, wherein the second inclined face (20) is planar (see fig. 6).
Regarding claim 10, Inobe and Ishinagakawa teach the display device according to claim 7, wherein the second inclined face (20) is formed as a recessed portion (see upper recess) in the frame (MFR)(see fig. 4).
Regarding claim 12, Inobe and Ishinagakawa teach the display device according to claim 7, however do not explicitly disclose wherein a surface of at least one of the first inclined face and the second inclined face is black.
Inobe teaches a surface (25) of at least one of the first inclined face and the second inclined face is black ([0024]) for the purpose of improving the appearance and reducing the transparency to UV, or blocks UV completely ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined surfaces of Inobe and Ishinagakawa to incorporate a black printing as taught by Inobe for the purpose of to improving the appearance and reducing the transparency to UV, or blocks UV completely ([0024]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                    

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871